internal_revenue_service number release date index number ----------------------- ---------------------------- --------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-154289-06 date march ----------------------- ------------------------------------------------------------- legend x ------------------------------------------------------------- year dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on your behalf requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_469 of the internal_revenue_code and sec_1_469-9 of the income_tax regulations to treat all interests in rental real_estate as a single rental real_estate activity facts the information submitted discloses that x is an individual involved full-time in the real_estate business x represents that in year he was in a real_property business as defined by sec_469 and is qualified under sec_469 to make an election to treat all interests in rental real_estate as a single rental real_estate activity x relied on a qualified_tax professional who failed to properly prepare the election under sec_469 consequently x filed his income_tax return for year without the statement required by sec_1_469-9 and thus made no election under sec_469 law and analysis under sec_469 the term passive_activity generally includes any rental sec_1_469-9 provides that a qualifying taxpayer makes an election to plr-154289-06 activity sec_469 provides a limited exception to this rule for taxpayers in a real_property_trade_or_business specifically sec_469 provides that if a taxpayer meets the requirements of sec_469 the taxpayer’s rental real_estate activity will no longer be presumptively passive by its terms the exception under sec_469 is to be applied as if each interest of the taxpayer in rental real_estate were a separate activity however under sec_1_469-9 a qualifying taxpayer may elect to treat all interests in rental real_estate as a single rental real_estate activity treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 describes the information that must be contained in the statement under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be sec_301_9100-1 through provide the standards the conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently x is granted an extension of time of days from the date of this letter to make an election under sec_469 to treat all his interests in rental real_estate as a single rental real_estate activity effective year the election must be in the form of the statement required by sec_1_469-9 and attached to x’s amended_return for year a copy of this letter should be attached to the election plr-154289-06 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion concerning whether x satisfies the requirements under sec_469 or whether x materially participates in any activity this ruling is directed only to the taxpayer requesting it according to sec_6110 of the internal_revenue_code this ruling may not be used or cited as precedent being forwarded to the taxpayer’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely s william p o’shea associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes
